United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1625
Issued: February 23, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 21, 2014 appellant filed a timely appeal from a February 6, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an emotional condition
in the performance of duty.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 20, 2012 appellant, then a 40-year-old nurse, filed an occupational disease claim
alleging that she sustained headaches, anxiety, and an inability to concentrate due to harassment
and intimidation by her supervisors.
In a statement dated July 27, 2012, appellant related that Tammy Welcome, the extended
care line nurse executive, requested a meeting. When she went to Ms. Welcome’s office on
July 26, 2011, the union president was also present. Ms. Welcome related that she wanted to
speak with appellant about certain incidents, including instructing a nurse to give pain
medication in a rude manner and the fact that another staff member did not want to work with
her. Appellant responded that she wanted to make sure a cancer patient received prompt pain
medication. She told Ms. Welcome that she believed management was more interested in
numbers than skill in granting overtime requests. At the July 26, 2011 meeting, appellant
became upset because she “felt insulted and cornered, along with not [being] given a chance to
adequately prepare for such an encounter….” Ms. Welcome told appellant that she was
disappointed in her because she stated that she was unhappy and she replied that she was not
used to working in a location with serious staffing difficulties. Appellant questioned whether
Ms. Welcome thought she was a bully after Ms. Welcome gave appellant pamphlets on bullying
but Ms. Welcome replied that she gave the bullying information to all employees when
addressing behavior issues. Ms. Welcome advised appellant to get better acquainted with her
coworkers. On July 29, 2011 she gave appellant an inspirational page from her day planner
regarding the importance of mental attitude.
On September 1, 2011 appellant informed the nurse manager that she had missed lunch
on August 22, 2011 because of staffing issues and requested overtime. The nurse manager told
her that there was nothing she could do. On October 3, 2011 Ms. Welcome informed appellant
that she was doing well and gave her a bonus.
On November 22, 2011 appellant questioned why she had only received satisfactory on
her proficiency report. Ms. Welcome responded that it was because appellant was still getting
used to the employing establishment. She helped appellant write her self-evaluation because the
nurse manager was too busy. Ms. Welcome confided to appellant that she intimidated the nurse
manager and asked that she try to get along with her better. Appellant borrowed a book about
leadership from Ms. Welcome. When she asked the nurse manager how to improve her
performance evaluation, the nurse manager laughed and told her that she was not going to
achieve her mark the following year because she did not believe that it was within her capability.
Appellant told the nurse manager she would meet her mark and she stated okay.
On February 27, 2012 the nurse manager asked her for a reasonable accommodation
form. On March 5, 2012 appellant had to wear an open-toe shoe following surgery.
Ms. Welcome told appellant that she could only pass medicine rather than care for patients
because of her footwear. She indicated that the employing establishment denied appellant’s
reasonable accommodation request because it was a temporary request. The nurse manager did
not respond to e-mails sent on March 6 and 7, 2012 about her reasonable accommodation request
and request for clarification of job duties.

2

On March 7, 2012 the nurse manager assigned appellant work even though she could not
do patient care. Ms. Welcome told appellant later that she should follow the nurse manager’s
instructions. She again advised appellant to work on her relationship with the nurse manager and
not to yell what she purportedly stated to the nurse manager. Ms. Welcome also told appellant
that her request for reasonable accommodation was not denied, but that she had not sent it since
appellant was only waiting for a shoe.
On May 25, 2012 appellant was unable to contact the nurse manager to tell her that she
was the only registered nurse and had only an orientee for assistance who could not access the
electronic data base. Consequently, she had to pass medication for the whole unit.
Ms. Welcome told appellant to be a team player and that she was sure they would find someone
else. Appellant worked as the only nurse from 7:30 a.m. to 9:30 a.m. The nurse manager asked
if she would stay until 8:00 p.m. that evening and she stated no. Ms. Welcome questioned why
appellant could not help the unit “in a time of need.” She stated that she would stay late so she
would be seen as a team player. On May 29, 2012 appellant told Ms. Welcome that the wife of a
resident hit her hands on the nurses’ counter and stated that her husband’s roommate was using
the bathroom without closing the door. She told the wife that it was okay since they were not in
the room at the time and the wife called her a “bitch” and told her not to be “so mean.”
Ms. Welcome told appellant that she “had failed the family and should have immediately gotten
up and closed the bathroom door.” Appellant questioned whether that was the best action given
the diagnosis of the roommate. Ms. Welcome informed appellant that she had failed her duty of
customer service and that she would apologize to the wife if she spoke with her. Later that day,
appellant asked the nurse manager why she had not responded to her high priority requests for
days off, and she advised that it was because appellant had not indicated why she wanted the day
off. On June 4, 2012 she and a coworker talked about working on scheduling, but the nurse
manager accused her of being the only one unhappy about the schedule.
On June 7, 2012 the nurse manager told appellant that patients had complained about her
since early May 2012. One spouse stated that appellant was “rude and disrespectful.” One
resident stated that she refused to empty his urinal. Appellant told the nurse manager that it was
a foley bag rather than a urinal and that she had asked if he wanted her to teach him how to
empty it but he did not. The nurse manager advised that it might be the manner in which she
gave the information. She felt that appellant had bullied her the day before about the schedule
and wanted everything her own way. The nurse manager told appellant that she was going to
write her up. Appellant spoke with Ms. Welcome about being written up, who advised appellant
to negotiate with the nurse manager and that she could have a union representative present.
Ms. Welcome told her that the reprimand would not be part of the permanent file and advised her
to “develop better coping measures and work on [her] interpersonal relationships.” Appellant
told Ms. Welcome that she was afraid to buy a home because she was afraid that she might lose
her job. On June 8, 2012 the nurse manager informed appellant that patients did not want her to
take care of them and that she was always defensive.
On July 10, 2012 the nurse manager asked appellant to admit a patient. The nurse
manager told appellant that she was previously instructed not to do admissions with open-toe
shoes, but the nurse manager told her to do the admission and take a nursing assistant with her to
help. On July 11, 2012 the nurse manager advised appellant that she had called her home to see

3

if she was there and her daughter answered. She asked the nurse manager if she had something
to tell appellant and she stated no.
On June 25, 2012 the nurse manager asked appellant to transfer a nursing assistant to
another unit for the morning. She told the nurse manager of her selection and changed the
assignments of the nursing assistants. The nursing assistants spoke with each other and one said
that it was “just too much.” The nurse manager asked her if she had told staff why she made the
changes and appellant responded that she “did not feel the need for an explanation since pulling
staff to other units is usually done to accommodate staffing issues….” She stated that an
assistant told her that appellant stated that it was her assignment and to “just do it.” Appellant
denied speaking that way. She told the nurse manager that some staff slept in the medication
room. Appellant told the union that she wanted to transfer. The union representative spoke with
Ms. Welcome about the potential transfer. Appellant was worried because she knew that
Ms. Welcome did not want to hear that she desired another positon. The nurse manager called
her after appellant stopped work and stated that the charge nurse did not know that she was
leaving. She later remembered that appellant told her that she was leaving early. On July 5,
2012 the charge nurse asked appellant why she had returned to work. A nurse manager for
another unit told her that she needed to take the reasonable accommodation form to her physician
for completion. Appellant told the nurse manager that it was not what she did the last time. On
July 9, 2012 the nurse manager for her unit gave her a form for her physician to complete so that
they knew her work restrictions. She told the union president that she wanted to give appellant
“a written-verbal reprimand.” Appellant asked for union representation.
On July 17, 2012 a nurse executive told her to use hand sanitizer when leaving a room.
Appellant told her that she had used hand sanitizer before entering. Ms. Welcome later told
appellant not to use gloves in the hallway. She also advised appellant that various items should
not be left in the shower room.
Appellant related that her feeling of anxiety, fear over her job, headaches, loss of
appetite, insomnia, and intermittent diarrhea and emesis began on July 25, 2011 when
Ms. Welcome told her sarcastically that she wanted to meet with her. Her stress increased on
July 26, 2011 when she felt “cornered” when Ms. Welcome had a union representative “sit in as
she gave [her] what I felt was ‘a good talking to.’” Appellant was sorry that she had transferred
to the unit and believed that Ms. Welcome was “slowly tearing me down by means of verbal
intimidation and harassment, with intimidating body stances directed towards me, along with
critical remarks….” She began to fear that each time Ms. Welcome or the nurse manager talked
to her “they would have something negative, hurtful, or bothersome to say to me.”
In an addendum dated July 30, 2012, received by OWCP on August 7, 2012, appellant
related that on October 12, 2011 the nurse manager asked her to go home and come back and
work the evening shift. She refused, but later that morning the nurse manager asked her why she
was still there. Appellant again refused to work the night shift, and the nurse manager thanked
her and left. On June 25, 2012 she noted that the union had told Ms. Welcome that she was
unhappy. Appellant submitted a request for a transfer.
On August 1, 2012 the employing establishment controverted the claim based on the lack
of medical evidence.

4

In a statement dated August 13, 2012, Ms. Welcome related that appellant asked her to
prevent the nurse manager from giving her a letter of counseling. She told appellant that she
would not do that but that “counseling would not prevent her from completing her probationary
period” if she provided good service to the customers. After that appellant began to look for
other places to work and filed the occupational disease claim. In July 2012, she received a letter
from the spouse of a veteran describing inadequate customer service by appellant. In July 2011,
she held a meeting with appellant and the union president because appellant “was complaining to
everyone how she wanted to leave the unit and was sorry she had agreed to come to the unit.”
Staff regularly complained that she was rude and not a “team player.” Ms. Welcome shared her
own experiences with appellant to try to get her to improve personal dealings with management
and staff. She stated, “After many back and forth conversations with [appellant] (some initiated
by her), this writer shared a printed message that personally helped the writer with the intent that
[she] would use the power of positive thinking in how she approached her role on the unit while
working with other staff.” Ms. Welcome was not aware that appellant had no lunch break on
August 22, 2012 and noted that she had to notify a manger if she had no lunch break. Her
performance did not warrant higher than a satisfactory as she was not getting along well with
staff or having a significant positive impact on patients. Appellant did not need to submit a
reasonable accommodation request for her foot surgery because it was a temporary problem and
not a disability. Ms. Welcome related that, while there was sometimes “tight staffing due to callins,” management assisted in providing coverage. Appellant was not pressured to work overtime
but did indicate on numerous occasions that she wanted to be considered for possible overtime
work. Ms. Welcome related that appellant told her not to challenge the nurse manager “when
requested to perform tasks within her scope of practice and within her temporary restrictions.”
In May 2012, appellant told Ms. Welcome that a patient’s family was upset with her and
Ms. Welcome, after hearing about the incident, told her “that she did not give the best customer
service to the family and could understand the wife getting upset, through the choice of words
the wife used was not condoned.” Two families complained of the care provided by appellant.
Ms. Welcome was not aware of appellant wearing an open-toe boot a second time.
On August 23, 2012 appellant submitted a copy of a torn page from a day planner given
to her by Ms. Welcome on July 29, 2011. It contained a quote from Thomas Jefferson that
stated, “Nothing can stop the man with the right mental attitude from achieving his goal; nothing
on earth can help the man with the wrong mental attitude.” Appellant also submitted an abstract
about bulling by nurses in the workplace.
In an addendum dated August 23, 2012, appellant related that on July 11, 2012 a
counselor with the Employee Assistance Program told her that she could not help her. On July 9,
2012 the nurse manager requested that appellant have her physician complete a document
regarding her work restrictions. Appellant told the nurse manager that she did not have an
appointment with her physician until the following week and the nurse manager told her to have
it completed then.
On August 25, 2012 appellant related that she initially noticed her anxiety, headaches,
and inability to concentrate on July 25, 2011. Her condition worsened “with repeated and
continuous verbal intimidation and harassment, along with intimidating body stance toward me
from care line nurse executive, in addition to part verbal intimidation, harassment and berating

5

from unit 1C nurse manager.” Appellant was afraid of losing her job and did not want to think
about working on the extended care line or being with Ms. Welcome or the nurse manager.
By decision dated January 7, 2013, OWCP denied appellant’s emotional condition claim.
It found that she had not established any compensable factors of employment.
On January 31, 2013 appellant requested an oral hearing. Following a preliminary
review, the hearing representative found that the case was not in posture for a hearing and
vacated the January 7, 2013 decision. She found that OWCP did not make proper findings of
fact addressing all of her allegations.
In a decision dated June 14, 2013, OWCP denied appellant’s claim after finding that she
had not established any compensable work factors. On June 24, 2013 appellant requested an oral
hearing.
At the telephone hearing, held on November 20, 2013, appellant related that she
experienced stress and anxiety after being “singled out” and given the quote by Mr. Jefferson,
especially since it came shortly after a meeting about her performance. She noted that she had
factually established that her supervisor gave her the quote by Mr. Jefferson. In July 2011,
appellant became concerned that Ms. Welcome believed that appellant was a bully. On July 7,
2012 the nurse manager accused appellant of bullying her about the schedule. Appellant related
that when she initially wore open-toed shoes after surgery she could only pass medication. The
nurse manager gave appellant a document for her physician to complete that was unidentified.
She told the union president that she wanted to transfer. The union president told Ms. Welcome
about the transfer request and appellant felt “bullied and harassed and made to feel fearful….”
She did not receive any disciplinary action. When appellant transferred to the union she did not
realize that she might be the only nurse with 30 patients. She felt that if she alerted management
to the staffing problem there would be “implied threats.” Appellant related that a patient with
ental problems used the bathroom with the door open and the wife of his roommate complained
even though she and her husband were out in the hall. She told the wife it was okay since they
were in the hallway and she pounded the desk and called her a bitch. Ms. Welcome told
appellant that she had failed even though she believed that she had appropriately dealt with the
situation.
In a decision dated February 6, 2014, the hearing representative affirmed the June 14,
2013 decision. She found that appellant had not established either harassment or error or abuse
by the employing establishment in administrative matters.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed

6

by the employment, the disability comes within the coverage of FECA.2 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.3
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.4 However,
the Board has held that where the evidence establishes error or abuse on the part of the
employing establishment in what would otherwise be an administrative matter, coverage will be
afforded.5 In determining whether the employing establishment has erred or acted abusively, the
Board will examine the factual evidence of record to determine whether the employing
establishment acted reasonably.6
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence introduced, which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.7 A claimant must
establish a factual basis for his or her allegations with probative and reliable evidence.
Grievances and Equal Employment Opportunity complaints, by themselves, do not establish that
workplace harassment or unfair treatment occurred.8 The issue is whether the claimant has
submitted sufficient evidence under FECA to establish a factual basis for the claim by supporting
his or her allegations with probative and reliable evidence.9 The primary reason for requiring
factual evidence from the claimant in support of his or her allegations of stress in the workplace
is to establish a basis in fact for the contentions made, as opposed to mere perceptions of the
claimant, which in turn may be fully examined and evaluated by OWCP and the Board.10
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
2

Id.; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

3

Gregorio E. Conde, 52 ECAB 410 (2001).

4

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
5

See William H. Fortner, 49 ECAB 324 (1998).

6

Ruth S. Johnson, 46 ECAB 237 (1994).

7

See Michael Ewanichak, 48 ECAB 364 (1997).

8

See Charles D. Edwards, 55 ECAB 258 (2004); Parley A. Clement, 48 ECAB 302 (1997).

9

See James E. Norris, 52 ECAB 93 (2000).

10

Beverly R. Jones, 55 ECAB 411 (2004).

7

providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.11 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.12
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of a number of
employment incidents and conditions. OWCP denied her emotional condition claim on the
grounds that she did not establish any compensable employment factors. The Board must,
therefore, initially review whether these alleged incidents and conditions of employment are
covered employment factors under the terms of FECA.
Appellant did not attribute her condition to the performance of her regular or specially
assigned work duties or out of a specific requirement imposed by her employment under
Cutler.13 Rather, she contended that she experienced stress due to actions of her supervisors. As
noted in McEuen,14 complaints about the manner in which a supervisor performs her duties or the
manner in which a supervisor exercises her discretion falls outside the scope of coverage
provided by FECA. A manager’s style is not a compensable factor of employment. It must be
factually established that the manager committed error or abuse to support a compensable factor
pertaining to any administrative or personnel matter.
Appellant attributed her condition, in part, to potential disciplinary action and discussions
about her job performance. Discussions of job performance and disciplinary actions are
considered administrative matters and not covered under FECA unless the evidence discloses
that the employing establishment acted unreasonably or abusively.15 Appellant related that
Ms. Welcome called her into a meeting with herself and the union president on July 26, 2011 to
talk about performance issues. Ms. Welcome told appellant that she instructed a nurse to give
pain medication in a rude tone and that other staff did not want to work with her. She also
expressed disappointment with appellant for saying she was unhappy on the unit. Ms. Welcome
gave appellant pamphlets on bullying. On July 29, 2011 she gave appellant an inspirational
quote about the importance of a good mental attitude. On May 29, 2012 Ms. Welcome told
appellant that she had failed to properly deal with the spouse of a patient who complained about
another patient not closing the door of his bathroom. The nurse manager questioned why
appellant refused to empty a patient’s urinal. Appellant advised that the patient had a catheter
11

Dennis J. Balogh, 52 ECAB 232 (2001).

12

Id.

13

See supra note 2.

14

See Thomas D. McEuen, supra note 4.

15

See David C. Lindsey, Jr., 56 ECAB 263 (2005); Lori A. Facey, 55 ECAB 217 (2004); Sherry L. McFall, 51
ECAB 436 (2000).

8

and she offered to teach him to empty it. The nurse manager told appellant the problem might be
her manner of speaking. She related that appellant had bullied her about the schedule and
advised that she was going to provide a written reprimand.
In response to appellant’s allegations, Ms. Welcome related that appellant met with her in
July 2011 because she was telling everyone that she wanted to leave and because staff
complained of her rudeness and lack of cooperation. In May 2012, she told appellant that she
did not properly respond to concerns from a wife of a patient but did not condone the words used
by the wife. The nurse manager shared an inspirational message with appellant that had helped
her maintain the proper attitude. She advised that appellant would be written up but she did not
receive disciplinary action. Appellant has not submitted evidence of any error or abuse by her
supervisors in discussing her job performance or informing her of potential disciplinary action.
Accordingly, appellant did not establish a compensable work factor.16
Appellant further alleged that the nurse manager did not approve her request for high
priority leave, that management wanted additional information from appellant’s physician about
work restrictions, and that Ms. Welcome did not approve appellant’s request for reasonable
accommodation. Although the handling of leave requests, requests for medical documentation,
and matters involving reasonable accommodation are generally related to the employment, they
are administrative functions of the employing establishment and not a duty of the employee and
thus only compensable where the evidence discloses error or abuse.17 Ms. Welcome related that
it was not necessary to approve the request for reasonable accommodation given the temporary
nature of appellant’s disability. Appellant indicated that the nurse manager denied her leave
request because she did not provide a reason for the request and that management wanted
additional information regarding her work restrictions. Such actions do not rise to the level of
error or abuse by the employing establishment in administrative matters as there is no evidence
that these actions were unreasonable.18
Appellant also attributed her stress to receiving only a satisfactory performance appraisal.
Performance ratings are administrative matters and not compensable absent a showing of error or
abuse by the employing establishment.19 Ms. Welcome explained that appellant’s performance
was satisfactory but did not warrant a higher rating because she did not get alone with staff or
positively impact patients. Appellant has not submitted any evidence supporting that the
employing establishment erred in assessing her performance.
Appellant related that the nurse manager assigned her work that Ms. Welcome told
appellant that she could not do with an open-toe shoe. The nurse manager advised appellant to
take a nursing assistant with her to perform the tasks. Ms. Welcome later told appellant to
follow the instructions given by the nurse manager. She also complained to the nurse manager
about scheduling but was told that appellant was the only one complaining and that she was
16

See Jeral R. Gray, 57 ECAB 611 (2006).

17

Lori A. Facey, 55 ECAB 217 (2004); James P. Guinan, 51 ECAB 604 (2000).

18

See C.S., 58 ECAB 137 (2006).

19

See David C. Lindsey, Jr., supra note 15.

9

being a bully about the schedule. Ms. Welcome instructed appellant to use hand sanitizer when
leaving a room and not to use gloves in the hallway. She also told appellant that certain items
should not be left in the shower room. Ms. Welcome related that she told appellant that not to
question her assignments from the nurse manager when they were within her job duties.
Although the assignment of work duties is generally related to the employment, it is an
administrative function of the employing establishment and not a duty of the employee and thus
considered an employment factor where the evidence discloses error or abuse on the part of the
employing establishment.20 Appellant has not provided any evidence of error or abuse by the
employing establishment in the assignment of work or matters involving scheduling and thus has
not established a compensable employment factor.
Appellant further indicated that she desired a transfer. The Board has held, however, that
denials by the employing establishment of a request for a different job, promotion, or transfer are
not compensable factors of employment under FECA, as they do not involve an employee’s
ability to perform his or her regular or specially assigned duties but rather constitute a desire to
work in a different position.21
Appellant alleged that Ms. Welcome and the nurse manager engaged in verbal
harassment, constantly criticized her, and used intimidating body stances. If disputes and
incidents alleged as constitutes harassment and discrimination by supervisors and coworkers are
established as occurring and arising from the employee’s performance of her regular duties, these
could constitute employment factors.22 The evidence, however, must establish that the incidents
of harassment and discrimination occurred as alleged.23 Appellant related that Ms. Welcome
gave her a quote that made her feel anxious and that she felt cornered when Ms. Welcome met
with her and a union representative in July 2011 about her position. The nurse manager laughed
when appellant told her that she would get a better performance appraisal the following year,
accused her of being a bully, and told her she was always defensive. Appellant changed the
schedule of the nursing assistants on June 25, 2012 as requested by Ms. Welcome but was later
criticized by the nurse manager for failing to explain the reason for the change to the nursing
assistants. Appellant, however, has not factually established that the nurse manager laughed at
her about her performance appraisal. She further has submitted no evidence corroborating her
allegation that Ms. Welcome or the nurse manager verbally harassed her, unduly criticized her or
used a threatening body posture. As noted, mere perceptions of harassment are not
compensable.24 Additionally, while appellant factually established that Ms. Welcome gave her
an inspirational quote, she has not shown how that would rise to the level of harassment or
otherwise fall within coverage of FECA. Thus, she has not established a compensable
employment factor.

20

Lori A. Facey, 55 ECAB 217 (2004).

21

See Charles D. Edwards, supra note 8.

22

Janice I. Moore, 53 ECAB 777 (2002).

23

Id.

24

See M.D., 59 ECAB 211 (2007); Jack Hopkins, Jr., 42 ECAB 818 (1991).

10

Appellant related that she felt pressured to work overtime because of staffing issues at the
employing establishment. She also indicated that on one day she was the only nurse available
for two hours. On August 22, 2011 appellant was not able to take a lunch break and so on
September 1, 2011 requested overtime from the nurse manager. Overwork may constitute a
compensable factor of employment if a claimant submits sufficient evidence to substantiate this
allegation.25 The Board finds, however, that appellant has not established a factual basis for this
allegation. Ms. Welcome related that appellant advised that she wanted to be considered for
overtime work. She denied that appellant was pressured to work overtime and also indicated that
appellant needed to inform management if she was not able to take a lunch break. Appellant has
not submitted evidence corroborating her claim of overwork and thus has not established a
compensable work factor.
Appellant also maintained that she experienced stress because she was afraid that she
would lose her job. The Board has held, however, that disability is not compensable when it
relates to the fear of losing one’s job or job insecurity.26 Appellant thus has not met her burden
of proof in establishing a compensable work factor in this regard.
As appellant has not established any compensable work factors, she has not established
her claim for an emotional condition.27
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained an emotional
condition in the performance of duty.

25

See Bobbie D. Daly, 53 ECAB 691 (2002).

26

Robert Breeden, 57 ECAB 622 (2006); Purvis Nettles, 44 ECAB 623 (1993).

27

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence; see Margaret S. Krzycki, 43 ECAB 496 (1992).

11

ORDER
IT IS HEREBY ORDERED THAT the February 6, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 23, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

